Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 1, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146258 & (9)                                                                                         Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  RAYMOND LANE,                                                                                           David F. Viviano,
          Plaintiff,                                                                                                  Justices


  v                                                                 SC: 146258
                                                                    AGC: 2186-12
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

          On order of the Court, the complaint for superintending control is considered, and
  relief is DENIED, because the Court is not persuaded that it should grant the requested
  relief. The motion for miscellaneous relief is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 1, 2013                       _________________________________________
         p0325                                                                 Clerk